

Exhibit 10.1
 


 
TRANSITION AGREEMENT
 


This Transition Agreement (the “Agreement”) is made and entered into this 16th
day of January, 2008 (the “Effective Date”) between On2 Technologies, Inc., a
Delaware corporation and its wholly-owned Finnish subsidiary On2 Technologies
Finland Oy (collectively “On2”) and Eero Kaikkonen (hereinafter “Kaikkonen”).
 
WHEREAS, Kaikkonen and On2 Technologies Finland Oy (formerly Hantro Products Oy
and hereinafter “On2 Finland”) are parties to an employment agreement dated
October 31, 2007 (the “Employment Agreement”); and
 
WHEREAS, in accordance with the Employment Agreement, Kaikkonen has served as
the President and Chief Executive Officer of On2 Finland and the Chief Marketing
Officer of On2; and
 
WHEREAS, Kaikkonen and On2 have agreed that Kaikkonen will resign as an employee
and officer of On2 and On2 Finland, and will serve as a consulting independent
contractor for On2  until January 15, 2010, all under the terms and conditions
of this Agreement.
 
NOW, THEREFORE, AND IN CONSIDERATION of the mutual promises of the parties to
this Agreement, the receipt and sufficiency of which are hereby acknowledged,
Kaikkonen and On2 hereby agree as follows:
 
1.  Resignation.  Effective as of January 16, 2009 (the “Termination Date”),
Kaikkonen resigns, and On2 accepts his resignation, from his employment with On2
and from all the offices and other positions that he holds with On2 and any of
On2’s directly and indirectly owned subsidiaries, including without limitation
his positions as President and Chief Executive Officer of On2 Finland and Chief
Marketing Officer of On2.  After the Termination Date, Kaikkonen shall not be
entitled to the receipt of any further payments or benefits from On2 other than
those expressly provided for in this Agreement. The parties hereto agree that,
except for those provisions of the Employment Agreement that survive the
termination of Kaikkonen’s employment with On2, the Employment Agreement is
terminated as of the Termination Date.
 
2.  Consulting Engagement.   From the Termination Date through January 15, 2010
(the “Transition Period”), Kaikkonen shall serve in an independent contractor
capacity as a consultant to On2’s chief executive officer.  Kaikkonen’s
responsibilities during the Transition Period shall be to provide marketing and
strategic planning advice to On2’s chief executive officer and to perform such
other advisory duties as the chief executive officer shall reasonably assign to
him, up to a maximum of forty (40) hours per month.  During the Transition
Period, Kaikkonen will not undertake any business activities as an advisor to
On2 or otherwise on behalf of On2 without the prior approval of On2’s chief
executive officer.  Kaikkonen shall have no power or authority to act for or to
take any action on behalf of On2 or to bind On2 to any obligation with any third
party.
 
 
1

--------------------------------------------------------------------------------

 
 
3.  Compensation Payments During the Transition Period.
 
(a)  Vacation Days; Expenses.
 
(i)  On the next regularly scheduled pay day after the Termination Date, On2
will pay Kaikkonen for any accrued but unused vacation days as of the
Termination Date, in accordance with On2’s applicable policies and procedures.
 
(ii)  On2 shall reimburse Kaikkonen for appropriate and reasonable expenses
incurred by Kaikkonen on or before the Termination Date, if any, in accordance
with On2’s applicable policies and procedures.  During the Transition Period,
On2 shall reimburse Kaikkonen for reasonable and necessary expenses, including
On2 approved travel expenses, subject to compliance with On2’s travel and other
expense policies.
 
(iii)   On2 shall reimburse Kaikkonen for (A) the reasonable costs of
transporting his personal belongings (except for his automobile) from New York
to Finland, up to a maximum of $9,500 and (B) the rent through January 2009 for
Kaikkonen’s Saratoga Springs apartment.
 
(b)  Consulting Fees.  Provided that Kaikkonen (i) signs this Agreement and (ii)
complies with all of his obligations in this Agreement, then following the
Termination Date and continuing for the Transition Period, On2 shall pay
Kaikkonen a Five Thousand Euro (EUR 5,000) monthly (“Consulting Fees”) for his
consulting services (with such amount to be prorated for the partial months of
January 2009 and January 2010).  The Consulting Fees shall be in lieu of any
severance or other post termination compensation that Kaikkonen might have been
entitled to under the Employment Agreement or otherwise.
 
(c)  Stock Options.  The three (3) month period during which Kaikkonen may
exercise vested On2 stock options pursuant to his On2 stock options agreements
dated November 8, 2007 and September 25, 2008 shall commence as of the
Termination Date.
 
4.  Proprietary Information; Confidentiality.  The restrictions and obligations
set forth in Exhibit A hereto are hereby incorporated herein and made a part of
this Agreement.   In addition, Kaikkonen will remain subject to On2’s blackout
restrictions until the opening of the next trading window and, if Kaikkonen is
in possession of material nonpublic information on or after the opening of the
next trading window, after such opening for as long as such information remains
material and nonpublic.
 
5.  General Release of Claims.   Kaikkonen (for Kaikkonen and Kaikkonen’s
agents, heirs, successors, assigns, executors and/or administrators) does hereby
and forever release and discharge On2 Technologies, Inc.,  On2 Technologies
Finland Oy and their past and present parent, subsidiaries, affiliates,
predecessors or other related entities, and their respective employees, agents
and affiliates, as well as the successors, shareholders, partners, members,
officers, directors, heirs, predecessors, assigns, agents, employees, attorneys
and representatives of each of them, past or present (Collectively “Released
Parties”) , from any and all causes of action, actions, judgments, liens, debts,
contracts, indebtedness, damages, losses, claims, liabilities, rights, interests
and demands of whatsoever kind or character, known or unknown, suspected to
exist or not suspected to exist, anticipated or not anticipated, whether or not
heretofore brought before any court of competent jurisdiction or before any
government agency or other governmental entity, which Kaikkonen has or may have
against any Released Party by reason of any and all acts, omissions, events or
facts occurring or existing prior to the date hereof, including, without
limitation, all claims attributable to the employment of Kaikkonen, all claims
attributable to the termination of that employment, and all claims arising under
contract, tort, common law, or any federal, state or other governmental statute,
regulation or ordinance or common law.  This release includes, but is not
limited to, all claims of discrimination in employment under Finnish law.  
 
 
2

--------------------------------------------------------------------------------

 
6.  No Other Consideration. Kaikkonen affirms that the terms stated herein are
the only consideration for signing this Agreement and that no other
representations, promises, or agreements of any kind have been made by any
person or entity to cause him to sign this Agreement. Kaikkonen has accepted the
terms of this Agreement because he believes them to be fair and reasonable and
for no other reason.
 
7.  Cooperation in Legal Proceedings. Kaikkonen agrees to reasonably cooperate
with On2 and its directly and indirectly owned subsidiaries in connection with
litigation and other legal and regulatory proceedings, investigations and
inquiries that relate to his services or relate to his areas of responsibility
during his employment. On2 shall reimburse Kaikkonen for reasonable expenses, if
any, that he may incur while complying with this obligation.
 
8.  Successors and Assigns.  This Agreement shall inure to the benefit of and
shall be binding upon (i) On2, its successors and assigns, and any company with
which On2 may merge or consolidate or to which On2 may sell all or substantially
all its assets, and (ii) Kaikkonen and Kaikkonen’s executors, administrators,
heirs and legal representatives.  Kaikkonen may not sell or otherwise assign his
rights, obligations or benefits under this Agreement, and any attempt to do so
shall be void.
 
9.  Remedies. The parties hereto each acknowledge and agree that their
respective rights under this Agreement are of a specialized and unique
character, that a monetary remedy for a breach of the agreements set forth in
this Agreement will be inadequate and impracticable and that immediate and
irreparable damage will result to On2 or Kaikkonen (the "Aggrieved Party") if
the other (the "Aggrieving Party") fails to or refuses to perform its
obligations under this Agreement. Notwithstanding any election by any person to
claim damages from On2 or Kaikkonen, as the case may be, as a result of any such
failure or refusal, the Aggrieved Party may, in addition to any other remedies
and damages available, seek temporary and permanent injunctive relief (without
the posting of a bond or other security) in a court of competent jurisdiction to
restrain any such failure or refusal and the Aggrieving Party, on its own behalf
and, in the case of On2, on behalf of its affiliates, waives any defense that
the Aggrieved Party has an adequate remedy at law. The Aggrieving Party agrees
that, in addition to all other remedies available at law or in equity, the
Aggrieved Party shall be entitled to such injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions as a court
of competent jurisdiction shall determine.
 
 
3

--------------------------------------------------------------------------------

 
10.  Withholding. All payments to be made to Kaikkonen under this Agreement, or
otherwise by On2 shall be subject to withholding to satisfy required withholding
taxes and other required deductions.
 
11.  Modification. This Agreement may not be released, discharged, abandoned,
supplemented, changed, or modified in any manner, orally or otherwise, except by
an instrument in writing signed and duly executed by each of the parties hereto.
 
12.  Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties on its subject matter, and,
except as otherwise provided herein, it supersedes all previous negotiations,
agreements, commitments, and writings in connection herewith. If a conflict or
inconsistency is found between the terms of this Agreement and any other
agreement, the terms of this Agreement shall control.
 
13.  Waiver.  The failure of either party to insist upon strict compliance with
any term, covenant, or condition of this Agreement shall not be deemed to be a
waiver by that party of such term, covenant, or condition, nor shall any waiver
or relinquishment of any right or power under this Agreement at any time or
times be deemed a waiver or relinquishment of such right or power at any other
time or times.
 
14.  Severability. The parties expressly agree that the character, duration and
geographical scope of the provisions set forth in this Agreement are reasonable
in light of the circumstances as they exist on the date hereof.  If a court of
competent jurisdiction determines that the character, duration or geographical
scope of the provisions of this Agreement are unreasonable, then it is the
intention and the agreement of the parties hereto that the provisions hereof
shall be construed by the court in such a manner as to impose only those
restrictions on each party's respective conduct that are reasonable in light of
the circumstances and as are necessary to assure to each party the benefits of
this Agreement. If, in any judicial proceeding, a court shall refuse to enforce
all of the separate covenants deemed included herein because taken together they
are more extensive than necessary to assure to each party hereto the intended
benefits of this Agreement, it is expressly understood and agreed by the parties
hereto that the provisions hereof that, if eliminated, would permit the
remaining separate provisions to be enforced in such proceeding, shall be deemed
eliminated, for the purposes of such proceeding, from this Agreement.
 
15.  Choice of Law and Forum Selection. This Agreement shall be governed by and
construed in accordance with the laws of New York without regard to conflict of
law principles.  Any dispute, controversy or claim arising out of or relating to
this Agreement or a breach, termination or invalidity hereof shall, if it cannot
be settled amicably between the parties, be finally settled by arbitration
conducted in accordance with the arbitration rules of JAMS.  The arbitration
shall be conducted in New York, New York before one arbitrator and New York law
shall apply.  Notwithstanding the foregoing, neither party shall be precluded
from seeking equitable relief in a court of competent jurisdiction.
 
 
4

--------------------------------------------------------------------------------

 
16.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signature by facsimile shall be deemed
to be an original signature.
 
17.   Acknowledgements.  Kaikkonen hereby acknowledges that he has carefully
read and fully understands the provisions of this Agreement, including the
General Release of Claims and that he has had the opportunity to consult with
counsel.  Kaikkonen further acknowledges that he is signing this Agreement
voluntarily and without coercion because he believes it is fair and reasonable
and for no other reason.
 


 


 
[SIGNATURE PAGE FOLLOWS THIS PAGE]
 
 
5

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.
 

     
ON2 TECHNOLOGIES, INC.
   
By:
 
/s/ Matt Frost
Name:
 
Matt Frost
Title:
 
CEO
Date:
 
January 20, 2009
   
ON2 FINLAND TECHNOLOGIES OY
 
By:        /s/ Matt Frost
Name:   Matt Frost
Title:     Chairman
Date:     January 20, 2009
   
EERO KAIKKONEN
 
/s/  Eero Kaikkonen
Date:  January 19, 2009

 


 
6

--------------------------------------------------------------------------------

 
 
Exhibit A
 
NON-COMPETITION/CONFIDENTIALITY
AGREEMENT
 
SECTION 1. Definitions.  Capitalized terms used herein will have the meanings
set forth below or, if not defined below, in the Agreement:
 
1.1.           “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a Person whether through the ownership of
voting securities, by contract or otherwise, and where “Person” means any
individual, corporation, company, partnership (limited or general), limited
liability company, joint venture, association, trust, organization or
governmental authority.
 
1.2.           “Board” means the Board of Directors of On2 Finland.
 
1.3.           “Competing Business” means any business activity in the same line
of business with On2 Finland and competing directly with the business of On2
Finland.
 
1.4.            “Intellectual Property” means all inventions referred to in the
Finnish Act on Rights to Inventions in Employment (Laki oikeudesta työntekijän
tekemiin keksintöihin, 656/1967).
 
1.5.            “Proprietary Information” means confidential, proprietary,
business and technical information or trade secrets of On2 Finland or of any
Affiliate of On2 Finland.  Such Proprietary Information shall include, but shall
not be limited to, the following items and information relating to the following
items:  (a) computer codes or instructions (including source and object code
listings, program logic algorithms, subroutines, modules or other subparts of
computer programs and related documentation, including program notation),
computer processing systems and techniques, all computer inputs and outputs
(regardless of the media on which stored or located), hardware and software
configurations, designs, architecture and interfaces, (b) business research,
studies, procedures and costs, (c) financial data, (d) distribution methods,
(e) marketing data, methods, plans and efforts, (f) the identities of On2
Finland’s and its Affiliates’ relationship(s) with actual and prospective
customers, contractors and suppliers, (g) the terms of contracts and agreements
with customers, contractors and suppliers, (h) the needs and requirements of,
and On2 Finland’s and Affiliates’ course of dealing with, actual or prospective
customers, contractors and suppliers, (i) personnel information, and
(j) customer and vendor credit information.  Failure by On2 Finland to mark any
of the Proprietary Information as confidential or proprietary shall not affect
its status as Proprietary Information under the terms of this
Agreement.  Proprietary Information shall not include information:  (i) that is
in the public domain through no fault of Kaikkonen; (ii) that is independently
developed by Kaikkonen through persons who have not had access to, or knowledge
of, the information or data; or (iii) which must be disclosed pursuant to a
governmental or court order or otherwise as required by law provided, however,
that Kaikkonen shall give prior written notice of such anticipated disclosure to
On2 Finland and cooperate with On2 Finland in seeking to obtain a protective
order.
 
 
7

--------------------------------------------------------------------------------

 
1.6.           “Restricted Period” means the period beginning on the Effective
Date and ending nine (9) months thereafter.
 
1.7.           “Restrictive Covenants” means the provisions contained in
Section 2.1 of this Agreement.
 
SECTION 2. Non-Compete; Confidentiality; Non-Solicitation. In consideration for
the Consulting Fees, Kaikkonen agrees to be bound by the Restrictive Covenants
set forth in this Section 2.
 
2.1.           Restrictive Covenants.
 
(a)           Non-Compete.  Kaikkonen agrees that he will not during the
Restricted Period, in the United States or any other place where On2 Finland, or
its Affiliates conduct business, either directly or indirectly, do any of the
following without the prior written consent of the Board:
 
(i)           engage or participate in any Competing Business;
 
(ii)           become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent or consultant) any person, firm,
corporation, association or other entity engaged in any Competing
Business.  Notwithstanding the foregoing, Kaikkonen may hold up to three (3)
percent of the outstanding securities of any class of any publicly-traded
securities of any company (including any firm, corporation, association or other
entity engaged in any Competing Business);
 
(iii)           solicit or call on, either directly or indirectly, for purposes
of selling services competitive with services sold by On2 Finland or its
Affiliates, any customer with whom On2 Finland or its Affiliates shall have
dealt or any prospective customer that On2 Finland or its Affiliates shall have
identified and solicited at any time during the employment relationship between
On2 Finland and Kaikkonen or during the Transition Period;
 
(iv)           influence or attempt to influence any supplier, customer or
potential customer of On2 Finland or its Affiliates to terminate or modify any
written or oral agreement or course of dealing with On2 Finland or its
Affiliates; or
 
(v)           influence or attempt to influence any person to either
(A) terminate or modify any employment, consulting, agency, distributorship or
other arrangement with On2 Finland or its Affiliates, or (B) employ or retain,
or arrange to have any other person or entity employ or retain, any person who
has been employed or retained by On2 Finland or its Affiliates as an employee,
consultant, agent or distributor of On2 Finland or its Affiliates.
 
(b)           Confidentiality.  Kaikkonen recognizes and acknowledges that the
Proprietary Information is a valuable, special and unique asset of the business
of On2 Finland and its Affiliates.  As a result, both during the Restrictive
Period and thereafter, Kaikkonen shall not, without the prior written consent of
On2 Finland, for any reason, either directly or indirectly, divulge to any third
party or use for his own benefit, or for any purpose other than the exclusive
benefit of On2 Finland, any Proprietary Information revealed, obtained or
developed in the course of his employment by On2 Finland or in the course of
performing services for On2 Finland or its Affiliates during the Transition
Period; provided, that nothing herein contained shall restrict Kaikkonen’s
ability to make such disclosures during the Restrictive Period as may be
necessary or appropriate to the effective and efficient discharge of his duties
under the Agreement or as such disclosures may be required by law.  If Kaikkonen
or any of his representatives become legally compelled to disclose any of the
Proprietary Information, Kaikkonen will provide On2 Finland with prompt written
notice so that On2 Finland may seek a protective order or other appropriate
remedy.
 
 
8

--------------------------------------------------------------------------------

 
(c)           Property.
 
(i)           All right, title and interest in and to Proprietary Information
shall be and remain the sole and exclusive property of On2 Finland or its
Affiliates, as applicable.  During the Transition Period, Kaikkonen shall not
remove from On2 Finland’s offices or premises any documents, records, notebooks,
files, correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
On2 Finland or its Affiliates unless necessary or appropriate in accordance with
the duties and responsibilities required by or appropriate for his position and,
in the event that such materials or property are removed, all of the foregoing
shall be returned to their proper files or places of safekeeping as promptly as
possible after the removal shall serve its specific purpose.  Kaikkonen shall
not make, retain, remove and/or distribute any copies of any of the foregoing
for any reason whatsoever except as may be necessary in the discharge of his
assigned duties and shall not divulge to any third person the nature of and/or
contents of any of the foregoing or of any other oral or written information to
which he may have access or with which for any reason he may become familiar,
except as disclosure shall be necessary in the performance of his duties; and
upon the termination of his employment with On2 Finland, he shall leave with or
return to On2 Finland all originals and copies of the foregoing then in his
possession, whether prepared by Kaikkonen or by others.
 
(ii)           The Finnish Act on Rights to Inventions in Employment is
applicable to Kaikkonen’s inventions.  In case the assignment or transfer of the
Intellectual Property rights needs to be done according to a procedure set out
in the relevant legislation, Kaikkonen agrees to make all the required notices
and co-operate with On2 Finland to ensure the transfer of the full ownership in
such Intellectual Property to On2 Finland.  On2 Finland will be entitled to
obtain and hold in its own name all copyrights, patents, trade secrets, and
trademarks with respect to such Intellectual Property.  Kaikkonen further agrees
to execute any and all documents and provide any further cooperation or
assistance reasonably required by On2 Finland to perfect, maintain or otherwise
protect its rights in the Intellectual Property.
 
2.2.           Rights and Remedies Upon Breach.
 
(a)           Specific Enforcement.  Kaikkonen acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
On2 Finland and its Affiliates.  Kaikkonen also acknowledges that any breach by
him, willfully or otherwise, of the Restrictive Covenants will cause continuing
and irreparable injury to On2 Finland or its Affiliates for which monetary
damages would not be an adequate remedy.
 
 
9

--------------------------------------------------------------------------------

 
(b)           Accounting.  If Kaikkonen willfully breaches any of the
Restrictive Covenants, Kaikkonen agrees to pay to On2 Finland by means of
liquidated damages an amount corresponding to his Consulting Fees for six (6)
months.
 
2.3.           Judicial Modification.  If the competent court determines that
any of the Restrictive Covenants, or any part thereof, is unenforceable because
of the duration or scope of such provision, such court shall have the power to
modify such provision and, in its modified form, such provision shall then be
enforceable.
 
2.4.           Disclosure of Restrictive Covenants.  Kaikkonen agrees to
disclose the existence and terms of the restrictive covenants set forth in this
Section 2. to any employer that Kaikkonen may work for during the Restricted
Period.
 


 
10

--------------------------------------------------------------------------------

 